UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL A. JOHNSON II,

                                  Plaintiff,
                                                                    19-CV-8745 (LLS)
                      -against-
                                                                  ORDER TO AMEND
 CITY OF NEW YORK, et al.,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis, filed this complaint brought

under 42 U.S.C. § 1983, alleging that Defendants violated his rights. By order dated November

5, 2019, Chief Judge Colleen McMahon directed Plaintiff to amend his complaint to address

deficiencies in his original pleading. Plaintiff filed an amended complaint on February 5, 2020,

and the Court has reviewed it. For the reasons set forth in this order, the Court grants Plaintiff 60

days’ leave to file a second amended complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                           BACKGROUND

        Plaintiff originally filed this action asserting claims of assault, battery, false arrest, false

imprisonment, denial of medical care, excessive use of force, and malicious prosecution. On

November 5, 2019, Chief Judge McMahon granted Plaintiff leave to detail his claims and name

the individual defendants who were involved personally in violating his rights.

        Plaintiff filed the amended complaint, naming approximately 75 Defendants, although the

pleading does not clearly identify all the defendants. But to the extent the Court can discern who

Plaintiff intended to sue, it appears that Defendants are employed by the following New York

City departments and agencies: (1) the Mayor’s Office; (2) the New York City Police Department

(NYPD); (3) the New York City Corporation Counsel; (4) the Manhattan and Bronx District

Attorney’s (DA) Offices; (5) the New York City Fire Department’s Emergency Medical Services

(EMS); (6) the Department of Social Services (DSS); and (7) the New York City Housing

Authority (NYCHA). The defendants listed in the caption of the complaint are:

    1. The City of New York;

    2. Mayor de Blasio; Deputy Mayors Dean Fuleihan, Laura Anglin, Dr. Herminia Palacio, J.
       Phillip Thompson;

    3. NYPD Commissioner Dermot Shea; NYPD Deputy Commissioners Benjamin Tucker
       and Joseph Reznick; and former NYPD Commissioner William Bratton;

    4. Detectives Omar Vargas, Smith, and Gurgoro; Inspectors Hennessy and Christopher
       Mackintosh; Police Officers Zheng, Risc, Konner, Mekedy Jones, Robert Spain, Gillian
       Sesenton, Mark Peters, Lawrence Byrne, Cathleen Perez, John Miller, Robert Boyce,
       Robert Fox, Ladas, Luciano, Makeda Thompson; Lieutenants Johnson, King, Ianas;
       Metropolitan Transportation Authority (MTA) Chiefs Edward Delatorre and Joseph
       McGrann; MTA Agent Owen Monaghan; MTA Officers Pennant and Torres; Sergeant
       Thomas, Nerio, Rodriguez, Orsi; Park Department Officer E. Vasquez and K. Newman;
       and NYPD Supervisors Kathleen M., Stephen Hughes, Jeffrey Maddrey, Martin
       Hernandez, Eugene Ross, Terry Lois, Anthony Acevedo, Samuel Salnave, and Manning;
       and John and Jane Doe NYPD defendants;

   5. Corporation Counsel Zachary Carter, and Assistant Corporation Counsel (ACC)
      Jacqueline Dudley, Martha Calhoun, Dexter Freeman, James Reed, Mandy Darlington,
      Marlene Campbell, and Peter Uzamere;

   6. DA Cyrus Vance, DA Darcel Clark, Assistant District Attorneys (ADA) Smith, Dominque
      Anglade, and Wesley Blount;

   7. EMS technicians Howards and Rivera;

   8. Commissioner of the Department of Social Services (DSS) Steven Banks and DSS;
      Director Byrd;

   9. NYCHA employee Alicia Glen; and

   10. Bronx Criminal Court.

       Plaintiff alleges several sets of allegations, some of which do not appear to be related. But

the amended complaint primarily concerns claims of false arrest and malicious prosecution and

appear to involve Defendants Detectives Vargas and Giammo; Inspector Hennessy; Officers

Zheng and Risc; and a John Doe defendant. Specifically, Plaintiff alleges that on January 27,

2019, and January 30, 2019, these officers falsely arrested him, illegally removed his service

dog, and denied him medical care. Plaintiff further asserts that ADA Anglade deprived him of

his service dog, aided in his January 27, 2019 arrest, and maliciously prosecuted him on the

charges arising out of the arrest. Plaintiff does not state the nature of the charges, but he claims

that on May 3, 2019, he was acquitted of all charges.

       In addition to these claims, Plaintiff also asserts unrelated claims, including:

   1. Mackintosh and John and Jane Doe NYPD defendants participated in a cover-up of a
      September 4, 2017 assault on Plaintiff.

   2. NYCHA employee Glen participated in Plaintiff’s November 8, 2017 arrest.

   3. DSS Commissioner Banks created rules and regulations that resulted in DSS staff and
      NYPD officers harming Plaintiff on November 8, 2017.
     4. Dudley and Thompson participated in the violation of Plaintiff’s rights on December 29,
        2015.

     5. Calhoun participated in the violation of Plaintiff’s rights on March 3, 2014.

     6. Uzamere participated in the violation of Plaintiff’s rights on an unspecified dated.

     7. Byrd, Reed, Acevedo, Salnave, Ross Lewis, Jones, and Hernandez participated in the
        violation of Plaintiff’s rights on February 11, 2014, August 23, 2015, and September 24,
        2015.

     8. On November 8, 2017, Freeman “made comments to KILL Plaintiff and [his] service
        dog.” (ECF No. 7 at 13.)

     9. Ross participated in violating Plaintiff’s rights in 2017.

     10. Employees of the FDNY denied Plaintiff medical care on several occasions from 2017-
         2019.

     11. On January 27, 2020, state court judges in the Bronx Criminal Court ordered Plaintiff’s
         service dog be removed from the courthouse.

                                           DISCUSSION

A.      False arrest and Malicious Prosecution Claims

        A claim for false arrest under § 1983 incorporates the elements of a false arrest claim

under state law. See Boyd v. City of New York, 336 F.3d 72, 75 (2d Cir. 2003). To establish a false

arrest claim under New York law, a plaintiff must show that: “(1) the defendant intended to

confine [the plaintiff], (2) the plaintiff was conscious of the confinement, (3) the plaintiff did not

consent to the confinement and (4) the confinement was not otherwise privileged.” Liranzo v.

United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it is based on probable

cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The existence of probable

cause to arrest constitutes justification and is a complete defense to an action for false arrest.”)

(quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal quotation marks omitted).
       To state a claim for malicious prosecution, a plaintiff must allege facts showing: (1) that

the defendant initiated or continued a prosecution against the plaintiff; (2) that the defendant

lacked probable cause to commence the proceeding or believe the proceeding could succeed;

(3) that the defendant acted with malice; and (4) that the prosecution was terminated in the

plaintiff’s favor. See Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002). Moreover, “a plaintiff

asserting a malicious prosecution claim under § 1983 must . . . show that the underlying criminal

proceeding ended in a manner that affirmatively indicates his innocence.” Lanning v. City of

Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018).

       Plaintiff fails to state a false arrest or malicious prosecution claim because he does not

plead any facts suggesting that the arresting officers violated any of his rights during the arrest or

that his criminal proceeding ended in a manner that affirmatively indicates his innocence.

Moreover, he does not state any facts showing how the individual officers were involved

personally in violating his rights.

       The Court therefore grants Plaintiff leave to file a second amended complaint to state

facts in support of his false arrest and malicious prosecution claims brought against Detectives

Vargas and Giammo; Inspector Hennessy, Officers Zheng and Risc; as well as any other

defendants personally involved in his January 27, 2019 arrest and subsequent prosecution.

B.     Prosecutorial Immunity

       Prosecutors are immune from civil suits for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,

are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New

York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976));

see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity is

analyzed under “functional approach” that “looks to the nature of the function performed, not the
identity of the actor who performed it”). In addition, prosecutors are absolutely immune from

suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Here, Plaintiff’s claims against Defendants Vance, Clark, Anglade, Smith, and Blount

appear to be based on actions within the scope of their official duties and associated with the

conduct of the judicial phase of the criminal process, although Plaintiff only asserts facts

associated with ADA Anglade’s alleged involvement; that is, he claims that ADA Anglade

participated in his arrest. But Plaintiff does not state any facts suggesting that this defendant was

present during the arrest. Because it appears that Plaintiff sues this individual because she

prosecuted him, she is absolutely immune for this conduct. Therefore, Plaintiff’s claims against

the prosecutor-defendants are dismissed because he seeks monetary relief against defendants

who are immune from suit, and as frivolous. See 28 U.S.C. § 1915(e)(2)(b)(i), (iii); see Collazo

v. Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim against prosecutor is frivolous if

it arises from conduct that is “intimately associated with the judicial phase of the criminal

process”).

C.     Municipal Liability

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other local government may

be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the
plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       Plaintiff names the City of New York, claiming that the City adopted policies that

resulted in the violation of his rights; but Plaintiff does not describe the nature of those policies

or allege how the implementation of any policy resulted in a violation of his rights. The Court

therefore dismisses all claims brought against the City of New York for failure to state a claim.

See 28 U.S.C. § 1915(e)(2)(B)(ii).

D.     Supervisory Defendants

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable for

the unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual defendant can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.
Colon, 58 F.3d at 873. 1

       Plaintiff does not allege any facts showing how Mayor de Blasio; Deputy Mayors Dean

Fuleihan, Laura Anglin, Dr. Herminia Palacio, J. Phillip Thompson; NYPD Commissioner

Dermot Shea; NYPD Deputy Commissioners Benjamin Tucker and Joseph Reznick; former

NYPD Commissioner William Bratton; and NYPD supervisors Delatorre, Monaghan, O’Neil,

and McAllister were personally involved in the events underlying his claims. Though Plaintiff

suggests that these defendants created policies which resulted in the violation of his rights, he

does not state the nature of those polices or which of his rights were violated based on these

policies. Plaintiff’s claims against these defendants are therefore dismissed for failure to state a

claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

E.     Bronx Criminal Court

       Section 1983 protects against deprivations of one’s federally protected rights by any

“person” acting under color of state law. 42 U.S.C. § 1983. A court is not a “person” within the

meaning of § 1983. Zuckerman v. Appellate Div., Second Dep’t, Sup.Ct. of State of N. Y., 421

F.2d 625, 626 (2d Cir. 1970). Moreover, as an agency of the state of New York, “New York state

courts are immune from suit under the Eleventh Amendment.” Goldberg v. Roth, No. 99-CV-

11591, 2001 WL 1622201, at *4 (S.D.N.Y. Dec. 17, 2001) (citations omitted). For these reasons,

the Bronx Criminal Court is not a proper defendant, and Plaintiff’s claims against it are

dismissed. If Plaintiff seeks to bring claims arising out of events that occurred at Bronx Criminal

Court, he may do so in a new civil action.



       1
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).
F.     Remaining Defendants

       The Court dismisses without prejudice Plaintiff’s claims brought against the remaining

defendants under Rule 21 of the Federal Rules of Civil Procedure. That rule “authorizes the

severance of any claim, even without a finding of improper joinder, where there are sufficient

other reasons for ordering a severance.” Wyndham Assoc. v. Bintliff, 398 F.2d 614, 618 (2d Cir.

1968); see also Ghaly v. U.S. Dep’t of Agric., 228 F. Supp. 2d 283, 292 (S.D.N.Y. 2002) (noting

that “district courts have broad discretion to decide whether joinder is appropriate, even when the

requirements of Rule 20(a) have been met”) (citation omitted).

       Plaintiff brings claims against several defendants that do not relate to each other and do

not relate to Plaintiff’s 2019 false arrest and malicious prosecution claims. The Court therefore

dismisses without prejudice all claims brought against Johnson, King, McGrann, Pennant,

Torres, Mackintosh, Ianas, Grugoro, Konner, Thomas, Jones, Spain, Perez, Miller, Boyce, Fox,

Ladas, Vasquez, Newman, Nerio, Luciano, Rodriguez, Orsi, Kathleen M., Hughes, Maddrey,

Thompson, Hernandez, Ross, Lois, Acevedo, Salnave, Manning, Carter, Dudley, Calhoun,

Freeman, Reed, Darlington, Campbell, Uzamere, Howards, Rivera, Banks, Byrd, and Glen.

                                         CONCLUSION

       Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Amended Complaint,” and label the document with docket number 19-CV-8745 (LLS). A

Second Amended Complaint form is attached to this order. No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and he cannot show good cause to excuse such

failure, this action will be dismissed for failure to state a claim upon which relief may be

granted.
       The Court dismisses Plaintiff’s claims against the City of New York, Vance, Clark,

Anglade, Smith, Blount, Mayor de Blasio, Fuleihan, Anglin, Palacio, Thompson, Shea, Tucker,

Reznick, Bratton, Delatorre, Monaghan, O’Neil, McAllister, and the Bronx Criminal Court. See

28 U.S.C. § 1915(e)(2)(B)(ii)-(iii). The Court also dismisses without prejudice Plaintiff’s claims

against Johnson, King, McGrann, Pennant, Torres, Mackintosh, Ianas, Grugoro, Konner,

Thomas, Jones, Spain, Perez, Miller, Boyce, Fox, Ladas, Vasquez, Newman, Nerio, Luciano,

Rodriguez, Orsi, Kathleen M., Hughes, Maddrey, Thompson, Hernandez, Ross, Lois, Acevedo,

Salnave, Manning, Carter, Dudley, Calhoun, Freeman, Reed, Darlington, Campbell, Uzamere,

Howards, Rivera, Banks, Byrd, and Glen. See Fed. R. Civ. P. 21.

       This order is to be mailed in chambers.

SO ORDERED.

 Dated:   April 2, 2020
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
